Supplement Dated May 29, 2013 to Prospectus Dated May 1, 2013 For Rewards II Issued by Protective Life Insurance Company Protective Variable Annuity Separate Account This Supplement amends certain information contained in your variable annuity contract prospectus. Please read this Supplement carefully and keep it with your prospectus for future reference. The following Sub-Accounts are not available in the Rewards II product: Invesco V.I. Global Real Estate Fund, Series II Invesco V.I. Small Cap Equity Fund, Series II Please also note that the following Sub-Accounts are not available to Contracts purchased on or after November 2, 2009: Invesco V.I. American Franchise Fund, Series II Invesco V.I. International Growth Fund, Series II
